--------------------------------------------------------------------------------

EXHIBIT 10.16.1

 
 

AGREEMENT AND AMENDMENT NO. 1 TO CREDIT AGREEMENT




THIS AGREEMENT AND AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) is
made as of December__, 2007, by and between MEXICAN RESTAURANTS, INC., a Texas
corporation (the “Borrower”), and WELLS FARGO BANK, N.A., a national banking
association (the “Lender”).


WHEREAS, the Borrower and the Lender are parties to a certain Credit Agreement,
dated as of June 29, 2007 (the “Credit Agreement”); terms used herein and not
otherwise defined are used herein as defined in the Credit Agreement; and


WHEREAS, the Borrower has requested that the Lender amend Section 7.1(c) of the
Credit Agreement;


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:


1. Amendment to Credit Agreement.  Section 7.1(c) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


(c) Minimum Consolidated EBITDA.


(i) The Borrower will not permit the Consolidated EBITDA of the Borrower for
each of the periods set forth below to be less than the amount set forth below
opposite such period:




Period
 
Minimum Consolidated
EBITDA
2nd Fiscal Quarter of Fiscal Year 2007
 
$1,200,000
2nd and 3rd Fiscal Quarters of Fiscal Year 2007
(taken as a single period)
 
$2,400,000
2nd, 3rd and 4th Fiscal Quarters of Fiscal Year 2007
(taken as a single period)
 
$3,450,000





(ii) The Borrower will not permit the Consolidated EBITDA of the Borrower for
any 12 Fiscal Months (taken as a single period) ending during the periods set
forth below to be less than the amount set forth below opposite such period:

 
 

--------------------------------------------------------------------------------

 









Period
 
Minimum Consolidated
EBITDA
1st  Fiscal Quarter of Fiscal Year 2008
 
$4,750,000
2nd Fiscal Quarter of Fiscal Year 2008 through 4th Fiscal Quarter of Fiscal Year
2008
 
$5,150,000
1st Fiscal Quarter of Fiscal Year 2009 through 4th Fiscal Quarter of Fiscal Year
2009
 
$5,800,000
1st Fiscal Quarter of Fiscal Year 2010 through 4th Fiscal Quarter of Fiscal Year
2010
 
$6,250,000
1st Fiscal Quarter of Fiscal Year 2011 and any Fiscal Quarter thereafter
 
$6,750,000





2. Conditions to Effectiveness.  The amendment to the Credit Agreement set forth
above shall become effective as of the date first written above, provided that
the Lender shall have received from the Borrower a counterpart of this Amendment
duly executed by the Borrower.


3. Representations.


The Borrower represents and warrants to the Lender, as follows:


(a) upon giving effect to this Amendment, no Default has occurred and is
continuing as of the date hereof;


(b) the representations and warranties contained in Section V of the Credit
Agreement are true and correct in all material respects on and as of the date
hereof (except to the extent that such representations and warranties expressly
relate to an earlier date); and

 
(c) the resolutions referred to in Section 4.1 of the Credit Agreement remain in
full force and effect on and as of the date hereof.


4. General.  The foregoing amendment to the Credit Agreement is limited as
provided herein and does not extend to any other provisions of the Credit
Agreement not specified herein or to any other matter.  The Credit Agreement is
ratified and confirmed and shall continue in full force and effect as amended
hereby.  This Amendment may be executed in any number of counterparts with the
same effect as if the signatures hereto and thereto were upon the same
instrument.




[Signature page follows.]

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, THIS AGREEMENT AND AMENDMENT NO. 1 TO CREDIT AGREEMENT has
been executed as a sealed instrument as of the date first written above.


                               MEXICAN RESTAURANTS, INC.


 
                               By:          /s/ Andrew J. Dennard
                               Name:     Andrew J. Dennard
                               Title:       Chief Financial Officer


                            
                               WELLS FARGO BANK, N.A.


 
                               By:          /s/ Tyler Miller
                               Name:     Tyler Miller
                               Title:       Vice President



 
3